             Case 3:20-cr-00337-WHO Document 54 Filed 04/15/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA


                                         CRIMINAL MINUTES

 Date: April 15, 2021                 Time: 11 minutes              Judge: WILLIAM H. ORRICK
                                      1:30 p.m. to 1:41 p.m.

 Case No.: 20-cr-00337-WHO-1          Case Name: UNITED STATES v. Sullivan

Attorney for Plaintiff:        Andrew Dawson
Attorney for Defendant:        David Angeli and John Cline
                               Defendant Joseph Sullivan – present (via video), on bond

  Deputy Clerk: Jean Davis                             Court Reporter: Ruth Levine Ekhaus
  Interpreter: n/a                                     Probation Officer: n/a


                                             PROCEEDINGS

Status Conference conducted via videoconference. Counsel are working collaboratively on discovery,
which is being completed at a good pace. There will be a production of discovery from the SEC, the
timing of which is not directly controlled by the government. The government may file a superseding
indictment, which would not be expected to add any defendants. The government is prepared to set trial
at this time. Defense suggests trial in the fall of 2022 based upon other trial commitments. Parties agree
to revisit the possibility of an earlier trial setting at the next status conference once more is known about
the status of discovery and other trial conflicts.

Further Status Conference set for October 21, 2021 at 1:30 p.m.

Motions (other than motions in limine) to be heard June 27, 2022 at 1:30 p.m. The reply should be filed
by June 13, 2022 to allow the Court two weeks to review the fully briefed motions. Counsel should
meet and confer about the substance of the motions and stipulate to a proposed briefing schedule no later
than April 1, 2022.

Pretrial Conference set for August 15, 2022 at 2:00 p.m.
Jury Trial set for September 6, 2022 at 8:30 a.m.



EXCLUDABLE DELAY:
Category Effective preparation of counsel
Begins   April 15, 2021
Ends     September 6, 2022
